DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a brightness inspection module”, “an integrated inspection module”, “a far field inspection module”, “the first displacement device”, “the second displacement device” and “a scan module”  in claims 1, 2-3, 5-6, 12 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims  3, 8, 12-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3, recites the limitation “the image capturing unit is disposed on the second displacement 20device” is not clear. However, Examiner acknowledges that instant application (PG PUB) discloses “Further speaking, in the integrated inspection module, an optical inspection device including an image capturing unit may be disposed on a first displacement device in a way that the first displacement device can drive the optical inspection device to move linearly along an imaginary adjustment axis (e.g. vertical axis) in a relatively larger movement range. Besides, the image capturing unit is disposed on a second displacement device, which is also driven by the first displacement device, in a way that the second displacement device can drive the image capturing unit to move linearly along the imaginary adjustment axis in a relatively smaller (Par. [0006]). Since Claim 3 depends on Claim 2 and Claim 2 already recited that “an optical inspection device disposed on the first displacement device; 
the optical inspection device comprises an image capturing unit”. Therefore, it is not clear that how same “image capturing unit” is disposed on a first displacement device and also on a second displacement device. Further clarification is required.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 3.

For examination purposes the Examiner is considering “the image capturing unit is disposed on the first displacement 20device”.

Note: 112 rejection can be removed by amending Claim 3, changing the dependency or rewrite the claim (e.g. Claim 5).

Regarding Claims 8 and 14, recites the limitation “optionally” in line 3 renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Regarding Claim 18, recites the limitation “said light emitting elements of the device under test” in line 3. There is insufficient antecedent basis for this limitation in the claim.

For examination purposes the Examiner is considering “said light emitting element”.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN201993440U by Liu et al (Hereinafter Liu).

Regarding Claim 1, Liu teaches an optical inspection system (Title, Abstract, Par. [0015]) comprising: 
a brightness inspection module for inspecting brightness of a light emitting element (Par. [0050, 0052, 0056, 0061, 0063]); 
5an integrated inspection module for inspecting a near field optical characteristic (Abstract) and a beam quality factor of the light emitting element (Par. [0004]); and 
a far field inspection module for inspecting a far field optical characteristic of the light emitting element (Abstract). 
 
Regarding Claim 18, Liu teaches which further 10comprises a scan module for scanning a device under test to obtain positions of a plurality of said light emitting elements of the device under test (Par. [0037, 0040]: the laser under test 4 move between the modules thus implicitly teaches a scan module. For examination purposes the Examiner is considering “said light emitting element” as recited in Claim 1. Also see U.S.C. 112 rejection above).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US Patent Pub. No. 2017/0322019 A1 by Takushima et al (hereinafter Takushima).

10	 Regarding Claim 2, Liu teaches wherein the integrated inspection module (See Claim 1 rejection) but does not explicitly teach comprises a first displacement device, and an optical inspection device disposed on the first displacement device; 
the optical inspection device comprises an image capturing unit; 
the first displacement device drives the optical inspection device to move along an imaginary adjustment axis to focus the image capturing unit on the light 15emitting element. 

However, Takushima teaches a first displacement device (Fig. 1 @ 4, Par. [0042]), and an optical inspection device (Fig. 1 @ 6, Par. [0042]) disposed on the first displacement device (Fig. 1 @ 4, Par. [0042]); 
the optical inspection device (Fig. 1 @ 6, Par. [0042]) comprises an image capturing unit (Fig. 2 @ 27, Par. [0045, 0048-0049]); 
(Fig. 1 @ 4, Par. [0042]) drives the optical inspection device (Fig. 1 @ 6, Par. [0042]) to move along an imaginary adjustment axis (Par. [0042]) to focus (implicitly teaches) the image capturing unit (Fig. 2 @ 27, Par. [0045, 0048-0049]) on the light 15emitting element (Fig. 2 @ 9a, Par. [0044-0045]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu by Takushima as taught above such that a first displacement device, and an optical inspection device disposed on the first displacement device; the optical inspection device comprises an image capturing unit; the first displacement device drives the optical inspection device to move along an imaginary adjustment axis to focus the image capturing unit on the light 15emitting element are accomplished in order to accurately detect the reflected light from the object for further processing to obtain a predictable result.

Regarding Claim 4, Liu as modified by Takushima teaches wherein the optical 25inspection device (See Claim 2 rejection), but Liu does not explicitly teach further comprises a light source unit for emitting light in a process that 11the image capturing unit is focused on the light emitting element.

However, Takushima further teaches further comprises a light source unit (Fig. 2 @ 20, Par. [0052]) for emitting light in a process that 11the image capturing unit (Fig. 2 @ 27, Par. [0045, 0048-0049]) is focused (implicitly teaches) on the light emitting element (Fig. 2 @ 9a, Par. [0044-0045]). 

. 

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in vie of Takushima as applied to Claim 2 above and further in view of US Patent No. 5995282 by Akiyama et al (hereinafter Akiyama).
 
Regarding Claim 3, Liu teaches wherein the integrated inspection module (See Claim 1 rejection); the image capturing unit is disposed on the second displacement 20device (See Claim 2 rejection. For examination purposes the Examiner is considering “the image capturing unit is disposed on the first displacement 20device” as recited in Claim 2. Also see U.S.C. 112 rejection above); 
the second displacement device drives the image capturing unit to move along the imaginary adjustment axis so as to inspect the beam quality factor (implicitly teaches) of the light emitting element (See Claim 2 rejection. For the purpose of examination, the image capturing unit is disposed on the first displacement 20device. Also see U.S.C. 112 rejection above) but does not explicitly teach further comprises a second displacement device disposed on the first displacement device. 

(Fig. 1 @ 7B, Col 4, line 14-27) disposed on the first displacement device (Fig. 1 @ 7A, Col 4, line 14-27).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu as modified by Takushima by Akiyama as taught above such that a second displacement device disposed on the first displacement device is accomplished in order to improve the operability of the device (Col 2, line 41-42) to obtain a predictable result.

13.	Claims 5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to Claim 1 above and further in view of Akiyama and Takushima.

Regarding Claim 5, Liu teaches wherein the integrated inspection module (See Claim 1 rejection) but does not explicitly teach wherein the integrated inspection module comprises a first displacement device, a second displacement device 5disposed on the first displacement device, and an image capturing unit disposed on the second displacement device; 
the first displacement device drives the image capturing unit and the second displacement device to simultaneously move along an imaginary adjustment axis in a first movement range; 
the second displacement device drives the image capturing unit to move along the imaginary adjustment axis in a second movement 10range; 
the second movement range is smaller than the first movement range.  

(Fig. 1 @ 7A, Col 4, line 14-27), a second displacement device (Fig. 1 @ 7B, Col 4, line 14-27) 5disposed on the first displacement device (Fig. 1 @ 7A, Col 4, line 14-27), and an image capturing unit (Fig. 1 @ 8, Col 4, line 22-24, implicitly teaches an image capturing unit) disposed on the second displacement device (Fig. 1 @ 7B, Col 4, line 14-27); 
the first displacement device (Fig. 1 @ 7A, Col 4, line 14-27) drives the image capturing unit (Fig. 1 @ 8, Col 4, line 22-24, implicitly teaches an image capturing unit) and the second displacement device (Fig. 1 @ 7B, Col 4, line 14-27) to simultaneously move along an imaginary adjustment axis in a first movement range (Col 4, line 51-67); 
the second displacement device drives the image capturing unit to move along the imaginary adjustment axis in a second movement 10range (Col 4, line 14-27 and line 51-67 and Col 5, line 1-4); 
the second movement range is smaller than the first movement range (Col 9, line 22-30 thus implicitly teaches the second movement range is smaller than the first movement range).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu by Akiyama as taught above such that wherein the integrated inspection module comprises a first displacement device, a second displacement device 5disposed on the first displacement device, and an image capturing unit disposed on the second displacement device; the first displacement device drives the image capturing unit and the second displacement device to simultaneously move along an imaginary adjustment axis in a first movement range; the second (Col 2, line 41-42) to obtain a predictable result.

Still lacking limitation such as: an image capturing unit.

However, Takushima teaches an image capturing unit (Fig. 2 @ 27, Par. [0045, 0048-0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu as modified by Akiyama by Takushima as taught above such that an image capturing unit disposed on the second displacement device is accomplished in order to accurately detect the reflected light from the object for further processing to obtain a predictable result.

Regarding Claim 8, Liu as modified by Akiyama as modified by Takushima teaches wherein the integrated 12inspection module further comprises a light reducing unit (Liu, Fig. 2 @ 11, Par. [0034, 0043], implicitly teaches a unit) which comprises at least one light reducing member (Liu, Fig. 2 @ 11, Par. [0034, 0043]); 
the light reducing member is optionally movable to a position corresponding to the image capturing unit (Liu, Par. [0034, 0043]. For examination purposes the Examiner is considering “the light reducing member is fixed”. Also see U.S.C. 112 rejection above). 

Regarding Claim 14, Liu as modified by Akiyama as modified by Takushima teaches wherein the integrated inspection module further comprises a light reducing unit which comprises at least one light reducing member (See Claim 8 rejection); 
the light reducing member is optionally movable to a position corresponding to the image capturing unit (See Claim 8 rejection).   

14.	Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Akiyama and Takushima as applied to Claim 5 above and further in view of US Patent No. 5204739 by Domenicali (hereinafter Domenicali).

Regarding Claim 6, Liu as modified by Akiyama as modified by Takushima teaches wherein the integrated inspection module (See Claims 1, 5 rejection) further comprises an objective lens (Fig. 1 @ 15, Par. [0021, 0034]: optical lens barrel) and the image 15capturing unit and driven by the second displacement device (See Claim 5 rejection) but does not explicitly teach an outer sleeve and an inner sleeve disposed in the outer sleeve; 
the inner sleeve is to move relative to the outer sleeve. 

However, Domenicali teaches an objective lens (Fig. 1 @ 16, body holding the lens) which comprises an outer sleeve (Fig. 1 @ 20) and an inner sleeve (Fig. 1 @ 16) disposed in the outer sleeve (Fig. 1 @ 20);
the inner sleeve (Fig. 1 @ 16) to move relative to the outer sleeve (Fig. 1 @ 20).


 
Regarding Claim 12, Liu as modified by Akiyama as modified by Takushima as modified by Domenicali teaches wherein the integrated inspection module further comprises an objective lens which comprises an outer sleeve 25and an inner sleeve disposed in the outer sleeve (See Claim 6 rejection); 
the inner sleeve is fixed to the image 13capturing unit and driven by the second displacement device to move relative to the outer sleeve (See Claim 6 rejection).  

15.	Claims 9-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Akiyama and Takushima as applied to Claim 8 above and further in view of JP 3784030B2 by OI Shigenori (hereinafter OI).

5	 	Regarding Claim 9, Liu as modified by Akiyama as modified by Takushima teaches wherein the light reducing unit (See Claim 8 rejection) but does not explicitly teach comprises a main body, and a rotary member rotatably disposed on the main body; 
the main body has a through hole corresponding in position to the image capturing unit; 


However, OI teaches a main body (Fig. 1 @ 34, Par. [0023], implicitly teaches the main body), and a rotary member (Fig. 10 @ 74, Par. [0030]: turret) rotatably (turret is rotatable) disposed on the main body (Fig. 1 @ 34, Par. [0023], implicitly teaches the main body); 
the main body has a through hole (Fig. 2 @ 34 and also Fig. 10 @ 74) corresponding in position to the image capturing unit (Par. [0029-0030]. Also see Fig. 9 @ 34, implicitly teaches light reducing unit); 
the light reducing member (Fig. 10 @ 72, Par. [0030]) is disposed on the rotary member (Fig. 10 @ 74, Par. [0030]: turret) and moved by the rotary member to a position corresponding to the through hole (Par. [0010, 0029-0030]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu as modified by Akiyama as modified by Takushima by OI as taught above such that a main body, and a rotary member rotatably disposed on the main body; the main body has a through hole corresponding in position to the image capturing unit; the light reducing member is disposed on the rotary member and moved by the rotary member to a position corresponding to the through hole is accomplished in order to accurately measure light with an appropriate light intensity (OI, Par. [0029]) to obtain a predictable result.

Regarding Claim 10, Liu as modified by Akiyama as modified by Takushima as modified by OI teaches wherein the rotary member (OI, Fig. 10 @ 74, Par. [0030]: turret) (OI, Fig. 9 @ 34, implicitly teaches light reducing unit) comprises three installation troughs selectively rotatable to the position corresponding to the through hole (OI, Fig, 10 @ 74: 30, 32, 72, Par. [0029-0030); 
one of the installation troughs is provided therein without said light reducing member (OI, Fig. 1, 9, 10 @ 30), and the other two installation 15troughs are provided therein with two said light reducing members of different light reducing effects, respectively (OI, Fig. 9, 10 @ 32, 72) (Par. [0004-005, 0021]).  

Regarding Claim 11, Liu as modified by Akiyama as modified by Takushima as modified by OI teaches wherein the integrated inspection module further comprises a first objective lens (OI, Fig, 9 @ 18, Par. [0011]: lens, i.e. the first objective lens) and a second objective lens (OI, Fig, 9 @ 24, Par. [0011]: lens, i.e. the second objective lens); 
the 20light reducing unit (OI, Fig. 9 @ 34) is disposed between the first objective lens (OI, Fig, 9 @ 18, Par. [0011]: lens, i.e. the first objective lens) and the second objective lens (OI, Fig, 9 @ 24, Par. [0011]: lens, i.e. the second objective lens).
  
Regarding Claim 15, Liu as modified by Akiyama as modified by Takushima as modified by OI teaches wherein the light reducing unit comprises a main body, and a rotary member rotatably disposed on the main body (See Claim 9 rejection); 
the main body has a through hole corresponding in position to the image capturing unit; the light reducing member is disposed on the rotary member and moved by the rotary 20member to a position corresponding to the through hole (See Claim 9 rejection).  

Regarding Claim 16, Liu as modified by Akiyama as modified by Takushima as modified by OI teaches wherein the rotary member of the light reducing unit comprises three installation troughs selectively rotatable to the position corresponding to the through hole (See Claim 10 rejection); 
one of the installation troughs 25is provided therein without said light reducing member, and the other two installation 14troughs are provided therein with two said light reducing members of different light reducing effects, respectively (See Claim 10 rejection).  

Regarding Claim 17, Liu as modified by Akiyama as modified by Takushima as modified by OI teaches wherein the integrated 5inspection module further comprises a first objective lens and a second objective lens (See Claim 11 rejection);
the light reducing unit is disposed between the first objective lens and the second objective lens (See Claim 11 rejection).  

Allowable Subject Matter

16.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

And also overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Reason for Allowance

17.	The following is a statement of reasons for the indication of allowable subject matter: 

18.	As to claims 7 and 13, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein the first displacement device comprises a sliding seat movable along the imaginary adjustment 20axis; 
the integrated inspection module further comprises an installation seat fixed to the sliding seat, a light guiding unit fixed to the outer sleeve of the objective lens and the installation seat, and a light source unit connected to the light guiding unit; 
the second displacement device is disposed on the installation seat”, along with all other limitations of claims 7 and 13. 

19.	Liu (CN201993440U) teaches an optical inspection system but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMIL AHMED/
Primary Examiner, Art Unit 2886